DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims, ‘and thereby drain the fluid within the filter”, to independent Claim 30, have changed the scope of the claimed invention, but the Examiner maintains the same grounds of prior art rejection.
On page 13 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the status of the claims, the response to restriction, and the objection to the Abstract previously made.  In response, the Examiner accepts the amendments made to the claims and Abstract, and acknowledges the affirmance of withdrawal of certain claims due to the restriction.
On page 14, Applicant discusses the objection to the Specification and the objection to the Drawings previously made.  The Examiner notes that the amendment to the Drawing is accepted so the objection to the Drawings is withdrawn.  However, the Examiner makes a new matter objection to the amendment regarding the previous objection to the Specification because it is not necessarily clearly supported that the remote device 170 relies upon the transceiver 360 to receive information.  This is explained further in the Specification section below.
On pages 14-15, Applicant discuses the claim objections and 112 rejections previously made.  The Examiner has withdrawn the previous claim objection and 112 rejections in response to the amendments made.
On pages 15-17, Applicant argues against the previous prior art rejection.  Specifically, Applicant argues that previous anticipatory reference Goodwin, (US 2012/0234770), does not disclose that there is an arrangement as claimed where “a controller actuates an intelligent solenoid to ‘drain the fluid within the filter’ as recited in Claim 30.   Applicant asserts that Goodwin instead describes an arrangement where ‘in response to the fault signal, the bypass valve 40 is actuated by a control system to block access to the filter media inlet…and route fuel entering the inlet port to the outlet port via bypass portion’, (See paragraph [0044], Goodwin).  Applicant argues that Goodwin actuates the bypass valve to change the flow path of the fuel to avoid the filter rather than to drain the fluid stored in the filter body or housing 34.  Applicant states that water is trapped within the filter body or housing 34 until the filter assembly can be serviced, so Applicant argues that Goodwin does not disclose draining the filter itself when the valve is actuated.
In response, the Examiner notes that the limitation calls for “responsive to the filter state…transmit instructions so as to actuate the intelligent solenoid and thereby drain the fluid within the filter…” in Claim 30.  The Examiner takes the position that this limitation was previously addressed in Goodwin, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”).  The Examiner notes that a fault condition is generated upon which the valve 40, (See paragraph [0021] & [0022], Goodwin), is actuated by the control system routing fuel from entering the filter media and flowing directly from the inlet to the outlet.  Meanwhile, the system remains in the fault condition until “the fault condition [is] alleviated…by changing the filter element and/or draining water from the filter assembly”, (See paragraph [0024], Goodwin).  Here, the Examiner notes that the “intelligent solenoid” (valve 40) is actuated during a “raised fault code” (fault condition) as claimed.  Then, at some point “draining water from the filter assembly”, (See paragraph [0024], Goodwin), alleviates the “raised fault code” (fault condition), which reads upon the limitation “thereby drain the fluid within the filter” as claimed.  The Examiner notes that it is not explicit in the claim that the intelligent solenoid directly drains the water or fluid from the filter.  Rather, the Examiner notes that the intelligent solenoid is actuated under a raised fault code and then fluid/water is drained from the filter, which is not the same as the intelligent solenoid draining fluid/water from the filter.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
The remainder of Applicant’s remarks are considered moot since they bring up previous secondary reference Castleberry but do not discuss the relied upon disclosures in Castleberry for the limitations claimed in those certain dependent claims.
Specification
The amendment filed May 10, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the limitation “In some embodiments, a transceiver 360 of the remote device 170 receives the information” added to the Specification in paragraph [0045] appears to add new matter because it states that the “transceiver” of the “remote device” “receives the information” but there is no clear indication in the Specification or Drawings that this transceiver was explicitly set up to receive information for the remote device.
The Examiner suggests an amendment where it is merely stated that “the remove device includes a transceiver 360” much like the statements made regarding “the remote device 170 also includes the memory 330”, “the remote device 170 may include a communication interface 340”, etc., as shown in paragraphs [0039] & [0040] of the instant Specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 32, 33 & 37-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goodwin, (US 2012/0234770).
Claims 30, 32, 33 & 37-39 are directed to a system, an apparatus or device type invention group.
Regarding Claims 30, 32, 33 & 37-39, Goodwin discloses a system, (See Abstract and Fuel Filtration System 10, See Figure 1, See paragraph [0020]), comprising:
a filter, (Filter Assembly 30, See Figure 1 & 2A/2B, and See paragraph [0020] & [0021]);
an intelligent solenoid coupled to the filter, (Valve 40 coupled to Manifold 32 of Filter Assembly 30, See Figure 2A/2B, See paragraph [0021] & [0022]);
a controller communicatively coupled to the intelligent solenoid, (See paragraph [0024] & [0025]), the controller configured to:
determine, via a filter management circuit, a filter state based on whether a fluid amount in the filter exceeds a predetermined threshold value, (Manifold 32 and Sensor, See Figure 2A/B, and See paragraphs [0024] & [0025]);
responsive, at least in part, to the fluid amount not exceeding the predetermined threshold value, generate, via the filter management circuit, the filter state corresponding to a low fault code, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value), the low fault code indicative of a filter drain being optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; and See paragraph [0025], “the controller may simultaneously illuminate an indicator light…and optionally sound an alarm…[which] may be silenced…allowing fuel to bypass the filter media”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code and a drain is considered optional until the operator chooses to act on it);
responsive, at least in part, to the fluid amount exceeding the predetermined threshold value, generate, via the filter management circuit, the filter state corresponding to a raised fault code, the raised fault code indicative of the filter drain being required, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”); and
a remote user device configured for wireless operation with the intelligent solenoid, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”), the remote user device configured to:
connect, via a network configured for wireless connectivity, to the intelligent solenoid coupled to the filter, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”);
receive, from the intelligent solenoid, information corresponding to the filter state indicative of the fluid amount corresponding to the filter, (Manifold 32 and Sensor, See Figure 2A/B, and See paragraphs [0024] & [0025]);
responsive to the filter state corresponding to the low fault code, transmit instructions indicating that the filter drain is optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value.  Examiner interprets that a drain is optionally not required);
responsive to the filter state corresponding to the raised fault code, transmit instructions so as to actuate the intelligent solenoid and thereby drain the fluid within the filter responsive to the filter state and the instructions, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”).
Additional Disclosures Included:
Claim 32: The system of claim 30, further comprising a sensor configured to determine the fluid amount in the filter, (See paragraph [0025]; “a water in fuel (WiF) sensor…to generate a filter fault signal when the presence of water above an acceptable level is detected”).
Claim 33: The system of claim 30, wherein the intelligent solenoid is configured to operate wirelessly via a wireless chip, wireless circuit, wireless communication network, or combinations thereof, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim 37: The system of claim 30, wherein the fluid amount corresponds to a water amount, (See paragraph [0025]; “a water in fuel (WiF) sensor…to generate a filter fault signal when the presence of water above an acceptable level is detected”).
Claim 38: The system of claim 30, wherein the instructions transmitted by the remote user device are transmitted directly to the intelligent solenoid, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim 39: The system of claim 30, wherein the instructions are transmitted by the remote user device to the controller, and in response to the instructions, the controller instructs the intelligent solenoid to cause the release of fluid responsive to the filter state, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, (US 2012/0234770), in view of Castleberry et al., (“Castleberry”, US 2015/0006059).
Claims 34 & 36 are directed to a system, an apparatus or device type invention group.
Regarding Claim 34, Goodwin discloses the system of claim 30, but does not disclose further comprising a vehicle management interface that is configured for operation when a vehicle associated with the filter is in an engine off state.
Castleberry discloses a system, (See paragraph [0001], Castleberry), wherein a vehicle management interface is configured for operation when a vehicle associated with the filter is in an engine off state, (See paragraph [0028] or [0041], Castleberry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Goodwin by incorporating further comprising a vehicle management interface that is configured for operation when a vehicle associated with the filter is in an engine off state as in Castleberry so that “the engine may be shut down to reduce the risk of damage to the engine system due to encroachment of water”, (See paragraph [0041], Castleberry), and the system “may be manually drained”, (See paragraph [0041], Castleberry), but “manually draining the water…is not possible when the engine is running”, (See paragraph [0028], Castleberry).
Regarding Claim 36, Goodwin discloses the system of claim 30, but does not disclose wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state; and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received.
Castleberry discloses wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state, (See paragraph [0031] or [0032], Castleberry); and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received, (See paragraph [0031], [0032] and [0038], Castleberry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Goodwin by incorporating wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state; and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received as in Castleberry so that “the engine may be shut down to reduce the risk of damage to the engine system due to encroachment of water”, (See paragraph [0041], Castleberry), and the system “may be manually drained”, (See paragraph [0041], Castleberry), but “manually draining the water…is not possible when the engine is running”, (See paragraph [0028], Castleberry).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779